Citation Nr: 0909738	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-39 910	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2003 rating action that denied service 
connection for PTSD, hearing loss, and tinnitus.

By decision of April 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

2.  Tinnitus was not shown present in service or for many 
years thereafter, and the competent and most persuasive 
medical opinions establish no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

  
CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A.     §§ 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

April and May 2003 pre-rating and May 2007 post-rating RO 
letters informed the Veteran and his representative of the 
VA's responsibilities to notify and assist him in his claims, 
and notified him of what was needed to establish entitlement 
to service connection.  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  The Board thus finds 
that the 2003 and 2007 RO letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the appellant was notified of the degree of disability and 
the effective date information in the May 2007 RO letter, and 
that this suffices for Dingess/Hartman.

As indicated above, complete VCAA notice was provided after 
the initial unfavorable RO decision.  However, the Court and 
the Federal Circuit have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial RO adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication, as a whole, is unaffected, because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or a lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson,         
20 Vet. App. 370, 376 (2006).  In this case, after the May 
2007 notice was provided to the Veteran, the claims were 
readjudicated in a December 2008 SSOC.  

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining available 
service medical, administrative, and personnel records and 
post-service VA medical records up to 2007.  He was afforded 
comprehensive VA examinations in 2003 and 2008.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In January 2009, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.      

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In this 
regard, the Board has considered the veteran's 
representative's February 2009 argument that the September 
2008 VA audiological examination was inadequate.  
Specifically, he argues that the September 2008 VA 
audiological examination was inadequate because the examiner 
made flawed conclusions based on his interpretation of 
inservice audiometric evaluations, appellate review of the 
report of the 2008 examination discloses that it contains the 
veteran's complaints; the examiner's detailed review of the 
veteran's medical history pertaining to hearing loss, 
tinnitus, and noise exposure both in service and post 
service; current audiometric clinical findings and diagnoses; 
and medical nexus opinions based on the examiner's review of 
the claims folder containing service and post-service medical 
records.  Under the circumstances, the Board finds that that 
examination is adequate to equitably adjudicate these claims, 
and that a new examination is not necessary.  In this regard, 
the Board notes that the Veteran and his representative have 
submitted no medical evidence that supports their claims or 
assertions with respect to the adequacy of any inservice or 
post-service audiological examination.      

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of 10% within 1 year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of it during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The Veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma during military 
service.  He asserts that he was exposed to loud noises as a 
result of firing rifles, machineguns, and rockets, as well as 
from concussions while training in using many kinds of 
explosives.   

In this case, the service treatment records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  The veteran denied hearing loss on February 1971 
separation examination, and audiometric examination showed 
his hearing in db as follows: 5, 5, 5, and 5 bilaterally at 
500, 1,000, 2,000, and 4,000 Hertz, respectively.  

Post service, no hearing loss was noted on February 1972 VA 
examination.

On August 1999 VA otolaryngological examination, the Veteran 
complained of decreased hearing and tinnitus dating back to 
military service in the 1960s.  No audiometric examination 
was conducted.  The diagnoses included bilateral 
sensorineural hearing loss and constant tinnitus dating back 
to the 1960s.  

On June 2000 VA outpatient examination, the Veteran 
complained of tinnitus.  He denied hearing loss.  No 
audiometric examination was conducted, and there was no 
audiological diagnosis.

On October 2002 VA outpatient evaluation, the Veteran gave a 
1-week history of ringing in the right ear, which problem he 
had had in the past and which resolved on its own.  The 
assessments included tinnitus on this evaluation as well as 
subsequent January 2003 evaluation, but in neither instance 
was there any medical opinion linking it to military service 
or any incident thereof.

Audiometric testing on April 2003 VA audiological examination 
showed the veteran's hearing in db as follows: 20, 15, 10, 
35, and 60 on the right, and 15, 15, 10, 5, and 35 on the 
left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96% on the 
right and 100% on the left.  There was no medical opinion 
linking any hearing loss to military service or any incident 
thereof.

On July 2003 VA audiological examination by the same examiner 
who saw him in April, the Veteran complained of hearing loss 
and tinnitus since military service.  The examiner reviewed 
his service and post-service history of exposure to noise, as 
well as the April and current audiometric findings, and 
commented that the current audiometric findings were 
inconsistent and unreliable indicators of actual auditory 
acuity.  He opined that the April test results were a better 
indicator of the veteran's hearing, but there was no medical 
opinion linking any hearing loss or tinnitus to military 
service or any incident thereof.

In an August 2003 addendum to the July 2003 VA audiological 
examination report, the examiner stated that he reviewed the 
claims folder including service treatment records which 
showed normal hearing in both ears on both April 1969 
entrance and February 1971 separation examinations.  Given 
this evidence, as well as the inconsistent test results 
previously cited, he concluded that it was "less than 
likely" that any current hearing loss or tinnitus was 
related to the veteran's military service.

On October 2004 VA otolaryngological evaluation, the Veteran 
gave a history of tinnitus since 1970 which worsened after 
working around dynamite explosions in 1971.  He also gave a 
7-year history of hearing loss.  Audiometric testing showed 
mixed, primarily sensorineural hearing loss bilaterally, with 
good word recognition scores (96% on the right and 92% on the 
left).  The assessment was tinnitus with subjectively 
fluctuant hearing loss.  The 2004 examination report, as well 
as several subsequent VA outpatient records developed through 
2006 contained no medical opinion linking the hearing loss or 
tinnitus to military service or any incident thereof.  In 
this regard, the Board notes that the Veteran's own reported 
history of the inservice onset of a disability does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  See LeShore, 8 Vet. App. at 409  
(evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
him, does not constitute competent medical evidence, and a 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional). 

On September 2008 VA audiological examination, the Veteran 
complained of tinnitus since military service, as well as 
hearing loss.  The examiner reviewed his service and post-
service history of exposure to noise.  Audiometric testing 
showed the veteran's hearing in db as follows: 20, 25, 25, 
60, and 65 on the right, and 20, 25, 20, 20, and 60 on the 
left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech recognition scores were 96% on the 
right and 90% on the left.  The diagnosis was moderately 
severe high frequency hearing loss bilaterally, with 
excellent speech recognition on the right and good 
recognition on the left.  The examiner reviewed the claims 
folder including service treatment records with audiometric 
evaluation indicating the veteran's hearing to be well within 
normal limits on the separation examination.  He also noted 
the absence of complaints of tinnitus in the service medical 
records, and the absence of evidence to substantiate 
significant exposure to hazardous noise in service, with most 
of the veteran's time in the military spent as a security 
guard.  On that evidence, the examiner opined that it was 
"not likely" that the veteran's tinnitus and hearing loss 
were related to his military service.    

On that record, the Board finds that the most persuasive 
evidence is against the claims for service connection for 
hearing loss and tinnitus.  In reaching this conclusion, the 
Board accords great probative value to the August 2003 and 
September 2008 VA audiologists' findings that that it was not 
likely that the veteran's tinnitus and hearing loss were 
related to his military service.  Those opinions were arrived 
at after thorough and comprehensive reviews of the claims 
folder containing service and post-service medical records 
and the veteran's actual medical history; current 
audiological examinations of the Veteran and consideration of 
his military and post-service occupational noise exposure; 
and with the benefit of the VA audiologists' special 
professional knowledge of matters pertaining to hearing 
disorders.  See Nieves-Rodrigues v. Peake, No. 06-312 (U.S. 
Vet. App.       1 December 2008) (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims folder was reviewed).  
Thus, the Board finds the August 2003 and September 2008 VA 
audiologists' findings, observations, and conclusions to be 
dispositive of the questions of service connection for 
bilateral hearing loss and tinnitus, and that these most 
persuasive, expert medical observations and opinions militate 
against the claims.  See Hayes, 5 Vet. App. at   69-70 (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood, 1 Vet. App. at 
192-93).  See also Guerrieri, 4 Vet. App. at 470-471 (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).   

In reaching this determination, the Board has also considered 
the August 1999 VA otolaryngological examination report with 
diagnoses including bilateral sensorineural hearing loss and 
constant tinnitus dating back to the 1960s.  However, the 
Board notes that those diagnoses linking the veteran's 
hearing loss and tinnitus to his military service are only 
based on his history of such reported onset, and that history 
is not a reliable indicator of the actual onset of those 
disorders in service, inasmuch as such assertions are not 
supported objectively.  The VA is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  As a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  In this case, the August 1999 VA examiner 
apparently reached his diagnostic conclusions after relying 
merely on the inaccurate medical history related by the 
Veteran, and there is no indication of what, if any, records 
he reviewed in arriving thereat.  There is no evidence that 
the VA examiner ever reviewed the claims folder with the 
service treatment records, which are negative for complaints, 
findings, or diagnoses of any hearing loss or tinnitus, or 
the post-service evidence, which shows no hearing loss in 
1972, or even conducted a current audiometric examination of 
the Veteran.  Thus, the Board finds that this medical report 
does not provide persuasive support for the veteran's claims 
that hearing loss and tinnitus had their onset in service or 
are related to any incident thereof.

In Robinson v. Shinseki, the Federal Circuit held that, in 
some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  A 2-step analysis was set forth 
to evaluate the competency of lay evidence.   First, Board 
must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.   If so, 
the Board must weigh that evidence against the other evidence 
of record-including, if the Board so chooses, the fact that 
a veteran has not provided any inservice record documenting 
his claimed injury-to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. 3 
March 2009).  

With respect to the veteran's assertions in this case, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms, including claims of trouble hearing and ringing in 
the ears.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  Thus, a layman such as the Veteran, without the 
appropriate medical training or expertise, is not competent 
to render persuasive opinions on medical matters such as 
whether claimed exposure to acoustic trauma in service caused 
currently-diagnosed hearing loss or tinnitus.  See Bostain, 
11 Vet. App. at 127, citing Espiritu; see also Routen, 10 
Vet. App. at 186 (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
veteran's assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App.      at 53-56.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran contends that he has PTSD as a result of having 
experienced stressful events in service, namely, driving a 
truck carrying a nuclear warhead that caught fire and was 
extinguished by firemen.  He reports that the incident 
occurred in November 1970 while he was stationed at Ft. 
Carson.  He indicated he was assigned to the 50th Ordinance 
Company.  He also asserts that he has dreams and nightmares 
associated with his assignment to a nuclear ordnance section 
where he was trained for emergency munitions destruction.   

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c).  
The Board has identified two problems with the development of 
the Veteran's claim.

First, there is a conflict as to whether the Veteran has been 
diagnosed as having PTSD.  There are numerous mental health 
notes that indicate that the Veteran is involved in group 
therapy with a PTSD group.  There are also multiple primary 
care notes that list PTSD as among the Veteran's diagnoses.  
None of the reports/notes, however, include any psychiatric 
testing or reference to testing to support a diagnosis of 
PTSD.  The only clinical record containing any type of 
psychiatric evaluation is a July consultation report, which 
diagnosed the Veteran as having a schizoaffective disorder.  
It does not appear that the consultation included psychiatric 
testing.  It is also unclear as to whether the examiner 
conclusively ruled-out a diagnosis of PTSD.  It is for these 
reasons that the Board finds that a VA examination is 
warranted.

Second, as noted above, the veteran describes an incident 
that he asserts is the stressful event that resulted in his 
currently diagnosed PTSD.  He says he was driving a truck 
carrying a nuclear warhead that caught fire and required the 
intervention of a fire team.  He states he "froze up."

An attempt has not been made to verify either of the 
veteran's alleged stressor through official sources, and this 
should be done on remand.  A VA psychiatric examination would 
also prove helpful in this case to determine whether a 
diagnosis of PTSD is supported by a verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran to submit a more 
specific and detailed statement, if 
possible, describing his alleged stressor.  
He should be informed that specific dates, 
locations, circumstances and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressor.

2.  Review the file in detail and prepare 
a summary of the veteran's claimed 
stressor, including those discussed in the 
body of this remand.  The summary and all 
associated documents should be sent to 
U.S. Army and Joint Services Records 
Research Center (JSRRC), Kingman Building, 
Room 2C08, 7701 Telegraph Road Alexandria, 
VA 22315-3802.  JSRRC should be requested 
to provide any information that might 
corroborate the veteran's alleged in-
service stressor.

3.  If, and only if, a stressor has been 
verified, schedule the veteran for a 
complete and thorough VA examination by a 
psychiatrist.  In conjunction with 
examination, the psychiatrist should be 
given a copy of this remand and the 
veteran's claims folder for review.

The diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

The examination report should reflect 
review of pertinent material in the claims 
folder.  The psychiatrist should integrate 
the previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the veteran's 
psychiatric status.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


